Citation Nr: 1447894	
Decision Date: 10/28/14    Archive Date: 11/05/14

DOCKET NO.  07-26 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD) and bipolar disorder.

2. Whether new and material evidence has been submitted to reopen a claim for service connection for a bilateral hearing loss disability.

3. Whether new and material evidence has been submitted to reopen a claim for service connection for residuals of a back injury.

4. Whether new and material evidence has been submitted to reopen a claim for service connection for residuals of a left knee injury.


REPRESENTATION

Appellant represented by:	John F. Dowd, Attorney


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel  


INTRODUCTION

The Veteran served on active duty from March 1980 to July 1982.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In November 2013, the Board remanded the issues on appeal for additional development.  The claims file has since been returned to the Board for further appellate consideration.  

Aside from PTSD, a review of the record shows that the Veteran has been diagnosed with bipolar disorder, mixed type.  To adequately reflect the claims on appeal, the issue has been rephrased accordingly.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

This appeal was processed using the VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran and his attorney have requested that the Veteran be afforded a Videoconference hearing before a member of the Board for all issues on appeal, although the requested hearing has been postponed several times.  Most recently, a report of general information dated May 5, 2014, indicates that the Veteran was notified that a Videoconference hearing was scheduled for June 4, 2014, but he did not answer.  A second attempt to contact the Veteran was made on May 12, 2014, and a voice message was left.  

In correspondence received by VA in June and September 2014, the Veteran's attorney indicated that he had received a letter indicating that the claims file had been returned to and received by the Board for further appellate consideration; The attorney asserted, however, that the development requested remained incomplete.  Specifically, he indicated that the Veteran had been attempting to obtain a roster of names of those assigned to Co. C, 2nd Bn., 1st Sig. Bde. for training cycle May 27, 1980 to August 18, 1980, from the National Personnel Records Center (NPRC) and the Army Human Resources Command (HRC) to support his claimed stressor in support of his claim for service connection for PTSD.  He stated that obtainment of the battalion roster is needed so that the Veteran may identify the name of a friend who he witnessed die in an accident.  He reported that the Veteran had requested such records himself at least 5 times since 2012, but that he had not yet received the records requested.  The Veteran's attorney indicated that the Veteran still desired a hearing, but was emphatic that the Veteran not be scheduled for his requested Board hearing until the RO obtain the requested roster.  

Given the attorney's emphatic requests that VA assist the Veteran in obtaining a single and explicitly identified service department record before his requested Board hearing, and in light of the report of the Veteran's numerous and unsuccessful attempts to obtain such record himself, the Board believes that an attempt to obtain the Battalion roster should be made prior to scheduling the requested Board hearing.   

Accordingly, the case is REMANDED for the following action:

1. Take appropriate steps to a battalion roster containing the names of those stationed at Fort Gordon in August 1980 and assigned to the Veteran's unit, which has been identified in the Veteran's service records as Co. C, 4th Battalion, 1st Signal Training Brigade and by the Veteran's attorney as Co. C, 2nd Bn., 1st Sig. Bde. for training cycle May 27, 1980 to August 18, 1980 (see June and September 2014 attorney statements).  

If any of the requested records cannot be located for any reason, specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain these records would be futile (i.e., a memorandum of formal finding of unavailability). Then: (a) notify the Veteran and his attorney of the specific records that are unable to be obtained; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action that will be taken with respect to the claim.  The Veteran and his attorney must then be given an opportunity to respond.

2.  If the requested records are obtained, and after any additional development deemed necessary has been completed, the claim should be readjudicated.  If the claim is denied, the Veteran and his attorney should be provided with a Supplemental Statement of the Case (SSOC).

3. Thereafter, the Winston-Salem RO should schedule the Veteran for his requested Board hearing.  To the extent possible, the hearing should be scheduled on a Monday, Tuesday, or Wednesday afternoon.  The Veteran and his attorney should be notified in writing of the date, time, and location of the hearing and this must be documented in the claims file.

3. After the hearing is conducted, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



